In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00110-CR



         MICHAEL EARITT WHITE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 60286




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Moseley
                                              OPINION
        Michael Earitt White was convicted by a jury of driving while license invalid with a

previous conviction for driving while license invalid, 1 and he was sentenced to ninety days in jail

with a $1,000.00 fine. On appeal, White complains that there was insufficient evidence for the

jury to have convicted him since there is no evidence that a valid suspension period was in effect

at the time he was operating his vehicle. We find that there is insufficient evidence that any

suspension of his driver’s license was in effect at the time White was operating his vehicle.

Therefore, we reverse the judgment of the trial court and render a judgment of acquittal.

I.      Background

        On the night of November 6, 2012, Trooper Tim Keele pulled White over for driving

fifty-three miles per hour in a forty-mile-per-hour zone. After obtaining White’s driver’s license

and proof of insurance, Keele returned to his vehicle to check the status of White’s driver’s

license on his in-car computer 2 and found that White’s driver’s license was under suspension. At

trial, the State introduced White’s vehicle and license return, which Keele testified contained the

same information he had obtained that night.

        The license return indicated that there were three active suspensions of White’s driver’s

license. The first indicated suspension was due to a default in the payment of an installment

agreement for the payment of charges rising from White’s conviction for driving on February 16,

1
 Although the judgment recites that White was charged with “DRIVING W/LIC INV W/PREV CONV/SUSP/W/O
FIN RES,” both the information and the jury charge state that the charge was driving while license invalid with a
previous conviction for driving while license invalid.
2
 Judging from the testimony at trial and the use of the term in the briefs submitted, a computer report received in
response to a computer inquiry regarding the status of a driver’s license is apparently commonly called a “license
return.” We use this phrase in this opinion.

                                                        2
2012, without a valid license. According to the license return, this initial suspension (the Default

Suspension) began November 5, 2012, and ended December 31, 9999. 3 The second suspension

of White’s driver’s license (the SR Suspension) was shown on the license return to have been for

an “SR SUSPENSION,” with a begin date of October 29, 2012, and an end date of December 31,

9999. 4 The third license suspension indicated a conviction on October 29, 2012, for driving

while license invalid; this suspension was for a period beginning October 29, 2012, and ending

March 3, 2013. Upon receipt of the license return, Keele placed White under arrest for driving

while his license was invalid.

            Keele testified that the conviction for driving while license invalid was related to a

judgment of conviction dated August 28, 2012. 5 The State introduced a copy of the judgment,

which showed that White was convicted August 28, 2012, of driving while license invalid in

cause number 5112-1243 in a justice court of Lamar County, Texas (the August 28 conviction).

Keele testified that based on his training, he believed that as soon as there is a conviction for

such a citation, the driver’s license of the defendant is suspended. He further testified that the

information regarding the conviction is transmitted to the Texas Department of Public Safety

(TDPS) in Austin, which then sends a letter to the license holder stating that because of the

conviction, the driver’s license of the convicted person will be suspended for the period of time

stated in the letter. After Keele’s testimony, the State rested without introducing the orders of

3
 Keele explained that a report showing an ending date of December 31, 9999, for a suspension meant that the
suspension was for “infinity” or perpetual.
4
    Keele testified that “SR” means “state responsibility for a no-insurance citation.”
5
 Although the license return indicated a conviction date of October 29, 2012, Keele’s testimony and the judgment
introduced by the State show that the conviction was August 28, 2012.
                                                              3
suspension related to the suspensions indicated on the license return and without introducing any

evidence that the TDPS had mailed any notices of suspension to White related to the suspensions

indicated on the license return.

       After the trial court denied White’s motion for directed verdict, which was premised on

his position that the State had provided no evidence showing that the TDPS had given White

notice of the alleged suspensions, White introduced a document titled “Order of Suspension”

related to the August 28, 2012, conviction. The document, dated November 8, 2012, is on TDPS

letterhead and is addressed to White, informing him that his driver’s license had been

“suspended from 10/29/2012 through 03/03/2013” based upon the August 28 conviction. White

testified that he received the notice about November 11 (five days after he was stopped by Keele)

and that he knew of no other suspensions.

II.    Sufficiency of Evidence

       In his sole point of error, White contends that the evidence is legally insufficient to

support the guilty verdict. Specifically, White contends that there was insufficient evidence for

the jury to have convicted him because the State presented no evidence that a valid suspension of

his driver’s license was in effect at the time he was operating his vehicle.

       In reviewing the legal sufficiency of the evidence, we consider all the evidence in the

light most favorable to the trier of fact’s verdict to determine whether any rational jury could

have found the essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979));

Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d) (citing

                                                  4
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). We examine legal sufficiency

in light of the Brooks opinion, while giving deference to the responsibility of the trier of fact “to

fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)

(citing Jackson, 443 U.S. at 318–19).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a “hypothetically correct jury charge.” Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge “sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.” Id.

        Here, White was convicted of driving while his license was invalid. A person commits

the offense of driving while license invalid if he (1) operates a motor vehicle, (2) on a highway,

(3) during a period that the person’s driver’s license or privilege is suspended or revoked. See

TEX. TRANSP. CODE ANN. § 521.457(a)(2) (West 2013). To convict White, the State had the

burden to prove beyond a reasonable doubt that White (1) operated a motor vehicle, (2) on a

highway, (3) during a period that his driver’s license or privilege was suspended or revoked. On

appeal, White challenges only the sufficiency of the evidence to support that his act of operating

a motor vehicle occurred during a period that his driver’s license had been suspended or revoked.

        White argues that since the TDPS is required to send him notice of suspension of his

driver’s license by first-class mail and the suspension does not take effect until the fortieth day

                                                 5
after he is considered to have received notice of the suspension, the State (because the date of the

mailing of the notice controls the effective commencement date of the suspension) must provide

evidence of when the notice was mailed to White. 6 See TEX. TRANSP. CODE ANN. § 521.295

(West Supp. 2014), § 521.297(a) (West 2013). We agree that the State had the burden of

showing the date the notice was mailed to White.

         Under the Transportation Code provisions applicable to this case, the TDPS has the

authority to suspend a person’s driver’s license when it determines that the driver has operated a

motor vehicle on a highway during a period when his license had been suspended or revoked.

TEX. TRANSP. CODE ANN. § 521.292(a)(1) (West 2013). Under the Transportation Code, the

TDPS is required to send the holder of the license a notice of the suspension of that license by

first-class mail to the license holder’s address as that address is reflected in its records. TEX.

TRANSP. CODE ANN. § 521.295(a). Notice is considered received by the licensee on the fifth day

after the date the notice is mailed, and the license suspension period does not commence until the

fortieth day after the licensee is considered to have received the notice of suspension under

Section 521.292(b). TEX. TRANSP. CODE ANN. §§ 521.292(b), 521.297(a) (West 2013).

         The Texas Court of Criminal Appeals has previously considered whether the State must

show that it mailed a notice of suspension as provided by the Transportation Code in order to

6
 Initially, the State argues that White has waived this error, contending he inadequately briefed it. See TEX. R. APP.
P. 38.1(i). However, White’s argument is based on statutory requirements, and he cites appropriate statutory
authority. Although he could have also cited appropriate caselaw, we find he has adequately briefed his point of
error. The State also argues, without citation to authority, that he waived this error because his argument on appeal
does not comport with the argument made in the trial court. A point of error raised on appeal must correspond with
the objection made at trial in order to be preserved for review. Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—
Texarkana 2005, pet. ref’d) (citing Dixon v. State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1998) (op. on reh’g)).
Below, White based his motion for directed verdict, in part, on the State’s failure to show that a notice of suspension
had been given to White. This comports with the point of error he has raised in this Court.
                                                          6
sustain a conviction of a person for driving while his license was suspended. See Podany v.

State, 358 S.W.2d 118 (Tex. Crim. App. 1962); Smith v. State, 324 S.W.2d 207 (Tex. Crim. App.

1959).    In Smith, the appellant appealed his conviction for driving while his license was

suspended. The evidence showed that the TDPS had previously suspended his license and

mailed a notice to him by certified mail, but that it had been returned undelivered. However,

there was no evidence that the receipt for the certified mail was validated by an official post

office postmark. At the time the Smith case was heard, the TDPS was required by statute to send

out such notices by either registered or certified mail. Smith, 324 S.W.2d at 208. Since Smith

had not been convicted of an offense for which his license was automatically suspended, the

court reversed his conviction. Id.

         In Podany, under similar facts, the court noted that the statute in effect at the time

provided that a licensee could appeal a suspension within thirty days of receipt of the notice of

suspension by filing suit in county court, but that if the licensee had not filed suit within thirty

days after receipt of notice, the ruling suspending the license became final. Podany, 358 S.W.2d

at 119. As in Smith, the court held that in the absence of the official postmark on the receipt, the

evidence was insufficient to show notice was given to appellant, and the judgment was reversed.

Id. On rehearing, the court rejected the State’s argument that the suspension became effective

immediately, that no notice was required, and that the suspension was only abated upon the filing

of an appeal. Id.

         The gist of these cases is that in order to show that a suspension period was in effect at

the time of the alleged violation, the State must proffer competent evidence that it provided

                                                 7
notice of the suspension to the licensee as required by statute. Although the current statute’s

requirements in regard to the manner of giving notice have changed, the statute still requires that

notice be mailed by first-class mail to the licensee’s address as shown in the TDPS’s records. If

notice is prepared and mailed as set out by statute, the notice is considered to be received by the

licensee on the fifth day after mailing; the license suspension then takes effect forty days after

that presumed date of notice, i.e., forty-five days after the notice is mailed. TEX. TRANSP. CODE

ANN. §§ 521.295(b), 521.297(a). If competent evidence of when the notice of suspension was

mailed is introduced, then the calculation of the date that the suspension became effective can

easily be determined. On the other hand, when no evidence is presented showing that such a

notice of suspension was prepared and mailed on a certain date, then the date on which the

suspension became effective cannot be determined; therefore, absent the evidence of the date the

mailing took place, the State fails to show that the alleged violation occurred during a period that

the person’s driver’s license or privilege had been suspended or revoked.

       At the trial below, the only evidence that the State proffered to show that White’s driver’s

license had been suspended was the testimony of Keele and the license return printed out from

Keele’s in-car computer. Of the three allegedly active suspensions shown on the license return,

the State only provided additional proof concerning the August 28 conviction involving driving

while license invalid. Assuming (without deciding) that this was sufficient evidence to show that

an order of suspension had been issued by the TDPS, the State nevertheless proffered no

evidence in its case-in-chief that any notice of suspension had been mailed to White. Without

any evidence that a notice of suspension was mailed or the date that any such notice was mailed,

                                                 8
there was insufficient evidence presented by the State to support a finding that an valid

suspension period was in effect at the time White was operating his vehicle. 7 See TEX. TRANSP.

CODE ANN. §§ 521.295(b), 521.297(a); Podany, 358 S.W.2d at 119; Smith, 324 S.W.2d at 208.

Further, the only evidence showing a notice of suspension was mailed to White regarding the

August 28 conviction shows that it was dated November 8, 2012, two days after White was

arrested and charged in this case. Although that notice indicates that the suspension period

began on October 29, 2012, the applicable statutes provide that the suspension period only

became effective forty-five days after November 8, 2012, the date of mailing. Therefore, we

find that there is insufficient evidence to support the finding that a valid suspension period

related to the August 28 conviction was in effect on November 6, 2012, the date of the offense as

charged.

        Nevertheless, the State argues that the SR Suspension shown on Keele’s license return

made reference to an automatic license suspension that required no prior notice to be given to

White. The State contends that when a person is convicted of certain offenses, the suspension is

automatic, citing Ex parte Drake, 212 S.W.3d 822 (Tex. App.—Austin 2006, pet. ref’d);

Sparkman v. State, 997 S.W.2d 660 (Tex. App.—Texarkana 1999, no pet.); and Lugo v. Tagle,

783 S.W.2d 815 (Tex. App.—Corpus Christi 1990, orig. proceeding). However, none of these

cases excuse the State from establishing by competent evidence that an automatic suspension is




7
 The State argues that it was incumbent on White to show that his suspension had not lawfully begun. However, the
Transportation Code, Podany, and Smith place the burden on the State to show that White was operating a vehicle
on a highway during a period that his driver’s license or privilege was suspended or revoked. See TEX. TRANSP.
CODE ANN. § 521.457(a)(2); Podany, 358 S.W.2d at 119; Smith, 324 S.W.2d at 208.
                                                       9
in effect. 8 Drake involved an automatic suspension for failure to pay a surcharge assessed by the

TDPS upon the appellant’s conviction for failing to maintain financial responsibility. Drake,
212 S.W.3d at 823–24. It was uncontested that Drake had been convicted for failing to maintain

financial responsibility, that the TDPS had notified Drake that the surcharge was due, that her

driver’s license would be suspended if she did not timely pay it, that she failed to pay the

surcharge, and that her driver’s license was automatically suspended. Id. at 824. Thus, there

was no issue challenging the sufficiency of the State’s evidence. Sparkman was an appeal of a

conviction for driving with a suspended license. Sparkman, 997 S.W.2d at 663. The State

alleged that Sparkman’s driver’s license had previously been suspended by the TDPS

automatically as a result of his conviction for driving without proof of financial responsibility.

Id. at 667–68. This Court noted that the charged offense required the State to prove that

Sparkman’s license was suspended. Id. at 669. We also pointed out in Sparkman that the

automatic driver’s license suspension provisions provided for in the Transportation Code only

take effect when a driver is “convicted of driving without proof of financial responsibility and a

prior conviction for the same offense has been reported to the [TDPS].” Id. at 668 (citing TEX.

TRANSP. CODE ANN. § 601.231 (West 2011)) 9. Therefore, to show that there had been an


8
 Lugo concerned a writ of mandamus challenging the trial court’s order suspending Lugo’s driver’s license resulting
from his conviction for driving while intoxicated and is inapposite to any issue in this case. Lugo, 783 S.W.2d at
815.
9
    Section 601.231 provides, in relevant part:

            (a)      If a person is convicted of an offense under Section 601.191 and a prior conviction of that
            person under that section has been reported to the department by a magistrate or the judge or clerk
            of a court, the department shall suspend the driver’s license and vehicle registrations of the person
            unless the person files and maintains evidence of financial responsibility with the department until
            the second anniversary of the date of the subsequent conviction.
                                                            10
automatic driver’s license suspension, it was essential for the State to prove that there had been

two prior convictions for driving without proof of financial responsibility. Id. at 669. In

Sparkman, the State showed that Sparkman’s license had been suspended by introducing

evidence of Sparkman’s two prior convictions and that the TDPS had automatically suspended

the license after the second conviction. Id.

         By contrast, the State in this case only offered the license return printed from Keele’s

computer and Keele’s testimony regarding the no-notice nature of an SR Suspension. In its case-

in-chief, the State introduced neither any competent evidence of any convictions of White for

driving without proof of financial responsibility nor evidence that the TDPS had automatically

suspended his license as of November 6, 2012. In its rebuttal case, the State introduced, for

impeachment purposes, a judgment dated February 26, 2013, (over two months after this

incident) that convicted White of “PROOF OF FINANCIAL RESPONSIBILITY—SECOND

OFFENSE.” Thus, the State in this case, unlike Sparkman, failed to prove that White’s driver’s

license had been automatically suspended by the TDPS as of November 6, 2012. Therefore, we

find that there is insufficient evidence to support the jury’s finding that a valid suspension period

related to the SR Suspension was in effect on November 6, 2012. 10




TEX. TRANSP. CODE ANN. § 601.231(a). We also note that although not an issue in Sparkman, an automatic
suspension does not mean that it becomes effective immediately. See Turner v. Tex. Dep’t of Public Safety, 353
S.W.2d 891 (Tex. Civ. App.—Austin 1962, no writ). The Transportation Code requires that notice of a suspension
under Section 601.231 be mailed in a timely manner to the person whose license is suspended. TEX. TRANSP. CODE
ANN. § 601.232(a) (West 2011).
10
  On appeal, the State does not contend that there was a valid suspension period in effect for the Default Suspension
shown on the license return. We note that as with the SR Suspension, the State offered no evidence showing the
underlying basis for this alleged suspension or that TDPS had suspended White’s license on this basis.
                                                         11
         We reverse the judgment of the trial court and render a judgment of acquittal in favor of

White.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        January 29, 2015
Date Decided:          February 18, 2015

Publish




                                                12